UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1770



SONYA MCINTYRE-HANDY,

                                              Plaintiff - Appellant,

          versus


APAC CUSTOMER SERVICES, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:05-cv-00124-RBS)


Submitted:   December 20, 2007          Decided:    December 26, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sonya McIntyre-Handy, Appellant Pro Se. Joseph P. Harkins, Steven
E. Kaplan, LITTLER & MENDELSON, PC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sonya   McIntyre-Handy    appeals    the   district   court’s

adoption of the magistrate judge’s report and recommendation and

dismissal of her civil action alleging employment discrimination,

retaliation, harassment, and ancillary claims, as well as its

denial of her motion for a new trial.      We have reviewed the record

and find no reversible error.      Accordingly, we deny Appellant’s

motion to remand case, and affirm for the reasons stated by the

district court.   McIntyre-Handy v. APAC Customer Servs., Inc., No.

4:05-cv-00124-RBS (E.D. Va. Mar. 21, 2006; June 23, 2006; Dec. 21,

2006; May 24, 2007; July 3, 2007).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                AFFIRMED




                                - 2 -